Filed pursuant to Rule 424(b)(3) RegistrationNo. 333-162023 Base Shelf Prospectus OILSANDS QUEST INC. 90,912,637SHARES OF COMMON STOCK This prospectus relates to the resale by the selling shareholders described herein of up to81,198,337 shares of our common stock issued or issuable upon (i) the exchange of exchangeable shares(the "Exchangeable Shares") in Oilsands Quest Sask Inc. ("OQI Sask"), theCompany's wholly owned subsidiary and(ii) the exercise of warrants of the Company previously issued in May 2009 (the "Warrants").
